            Case 1:21-cr-00154-JGK Document 41
                                            40 Filed 08/16/21
                                                     08/15/21 Page 1 of 2
                                                                               Eric M. Creizman

                                                                               Direct T 212.209.4358 F 212.409.8385

                                                                               ECreizman@atllp.com




                                             Application granted.                  SO ORDERED.

                                             New York, NY               /s/ John G. Koeltl
                                             August 16, 2021            John G. Koeltl, U.S.D.J.




 August 15, 2021

 By ECF
 The Honorable John G. Koeltl
 United States District Judge
 United States District Court for the
 Southern District of New York
 500 Pearl Street
 New York, New York 10007

 Re:         United States v. James Jeremy Barbera, 21-CR-154 (JGK)

 Dear Judge Koeltl:

         We represent James Jeremy Barbera in the above-referenced matter.

       I write to respectfully request that the Court accept my untimely filing of Mr. Barbera’s
papers submitted in support of his omnibus pretrial motions nunc pro tunc. I was unable to
complete the necessary papers and filings before midnight on Friday, August 13, 2021, the date
the Court set as the deadline for pretrial motions. I completed the filing of Mr. Barbera’s pretrial
motion papers by ECF on August 15, 2021, at approximately 1:20 p.m.

         I apologize for any inconvenience caused to the Court or to the Government.

        The Court granted my previous request to extend the deadline for Barbera to file his
pretrial motions by one week from August 6, 2021 to August 13, 2021. If the Court grants this
application, we respectfully request that the government be permitted to file its opposition papers
on or before September 6, 2021 (its deadline is now September 3, 2021), without any other
changes to the briefing scheduling.




ARMSTRONG TEASDALE    LLP                           919 THIRD AVENUE, 37TH FLOOR, NEW YORK, NY 10022-3908 T 212.209.4400
                     ArmstrongTeasdale.com
           Case 1:21-cr-00154-JGK Document 41
                                           40 Filed 08/16/21
                                                    08/15/21 Page 2 of 2
Hon. John G. Koeltl
August 15, 2021
Page 2

        I thank the Court for its consideration in this matter.

        Respectfully,

        /s/ Eric M. Creizman

        Eric M. Creizman

        cc:     Joshua A. Naftalis, Esq.
                Assistant United States Attorney




ARMSTRONG TEASDALE LLP
